Citation Nr: 0020531	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This appeal arises from December 1998 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) which denied service connection for PTSD.  The 
notice of disagreement was received in January 1999.  The 
statement of the case was issued in February 1999.  The 
veteran's substantive appeal was received in February 1999.

On December 2, 1999, the undersigned presided over a hearing 
by way of videoconferencing technology.  The veteran had 
previously indicated his consent to conducting the hearing in 
this manner, and a waiver of his right to an in-person 
hearing is associated with the claims folder.


FINDINGS OF FACT

The veteran has been diagnosed as having PTSD that has been 
attributed to his alleged inservice stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet.App. 477 (1999), req. 
for en banc consideration by a judge denied, 13 Vet.App. 205 
(1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet.App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
inservice injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Further, service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999); see also Cohen v. Brown, 10 
Vet.App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  A report of a January 1998 VA 
psychiatric examination indicated that the veteran suffered 
from chronic PTSD and paranoid schizophrenia.  The examiner 
also appears to have attributed the veteran's PTSD to 
inservice stressors and exposure to combat.  Thus, two of the 
required elements have been satisfied.  

Finally, with regard to evidence of inservice stressors, the 
veteran reports that he served one tour of duty in the 
Republic of Vietnam as a supply parts specialist and as a 
truck driver.  He claims that his base camp located in "Thon 
Son Nuit" came under frequent attacks.  He reports his unit 
also came under attack while convoying materials along the 
"Long Bihn Highway, Route 1".  The veteran further 
describes the circumstances surrounding a sniper attack on 
his convoy that resulted in the death of the soldier sitting 
next to him.  He states the soldier was hit in the head, and 
that remnants of his head and brain were splattered all over 
him and the inside of the truck.  He indicates that this 
incident occurred sometime between January 1970 and May 1970, 
that the soldier's name or nickname was Johnson, and that the 
soldier was attached to the 9th Infantry Division.  He 
maintains that he actively engaged in combat during this 
skirmish.  The veteran also asserts that, in a separate 
attack, he witnessed the death of a soldier two vehicles 
ahead of his.  He says the soldier's jeep was hit by a 
grenade.  The veteran recalls several instances when his unit 
transported body bags in addition to supplies.  On one such 
occasion, he says he discovered that a soldier, who had been 
declared dead, was actually alive.  The veteran maintains 
that he can not remember the exact days, dates, or times of 
any of the aforementioned situations.  Nevertheless, the 
veteran's statements regarding these inservice stressors must 
be accepted as true, for the purpose of determining whether 
his claim is well grounded.  See King, supra.

Thus, as the veteran has alleged stressors which occurred in 
service, there is a diagnosis of PTSD, and a medical nexus 
between service and the current PTSD has been demonstrated, 
the Board finds that the veteran has presented a claim for 
service connection for PTSD which is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for PTSD is found to be well grounded, 
this appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

As referenced above, a claim for service connection for PTSD 
requires (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor, and 
must be corroborated by "credible supporting evidence".  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims -- both as to the evidence that a 
claimant must submit in order to make such a claim well 
grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat . . . [and] must 
provide adequate reasons or bases for its finding, including 
a clear analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his assertions that he had 
exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 
11 Vet.App. 353 (1998).

If it is determined that the veteran was not involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet.App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet.App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown, supra.

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  In addition to his assertion that he 
actually engaged in combat, he supplied details of the sniper 
attack that precipitated the event.  This included a 
description of how the soldier sitting next to him (named 
Johnson) was shot and killed by a sniper.  He asserts this 
event took place between January and May 1970.  He also 
claims to have witnessed another soldier's death (a separate 
incident) when his unit was ambushed.  He reports that his 
base camp located in "Thon Son Nuit" came under frequent 
attacks. The veteran recalls several instances where his unit 
transported body bags in addition to supplies, and that, on 
one such occasion, he discovered that a soldier had been 
prematurely declared dead.

The veteran's service personnel records reveal that he was 
attached to the 110th Transportation Company from October 
1969 to October 1970.  Under the section identified as 
"Campaigns", "VN SUMMER*FALL OFFENSIVE", "VIETNAM WINTER 
SPRING", and "13th UNNAMED CAMPAIGN" are listed.  The Board 
further notes that the Vietnam Veterans Memorial Directory of 
Names, published by the Vietnam Veterans Memorial Fund, shows 
that five infantrymen with the last name Johnson were killed 
between January and May 1970.  There is no indication that 
the ROIC requested the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to assist in the 
verification of the veteran's alleged inservice stressors.  
There is also no evidence that the ROIC attempted to obtain 
copies of the morning reports from the veteran's unit.

To properly evaluate the veteran's claim, the Board finds 
that an attempt to verify the veteran's claimed stressors is 
warranted.  The ROIC should contact the USASCRUR and the 
National Personnel Records Center (NPRC) to assist in 
attempting to verify the veteran's alleged stressors.  The 
Board acknowledges that some of the ambiguities in the record 
may make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, VA should be responsible for attempting to 
provide or obtain the material.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).

Finally, we note that, during the course of this appeal, the 
veteran raised a claim of entitlement to a total disability 
evaluation based upon individual unemployability (TDIU).  By 
a rating action dated in December 1998, the RO denied 
entitlement to such an evaluation.  The veteran was sent 
notice of this decision on December 31, 1998.  In a statement 
received in by the Board in January 1999, the veteran 
indicated that the RO had erred by not awarding him TDIU.  He 
said his PTSD prevented him from working.  The Board 
construes this statement as a notice of disagreement with the 
December 1998 rating action.  Although PTSD has not been 
adjudicated as service connected, the veteran does have 
service-connected disabilities, and is entitled to raise a 
TDIU claim.  He has yet to be furnished a Statement of Case 
on the issue of TDIU.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case is a procedural defect requiring remand.  See Manlincon 
v. West, 12 Vet.App. 238 (1999); see also Godfrey v. Brown, 5 
Vet.App. 127, 132 (1993).

Thus, in light of the need to verify whether the veteran 
served in combat, whether his stressors can be verified (that 
is, if combat status is not established), and whether any 
verified or combat stressors are the cause of any PTSD, it is 
the decision of the Board that the case be REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps to 
contact the veteran and request that he furnish a 
complete detailed description of the specific 
traumatic incidents which produced the stress that 
resulted in his claimed PTSD, including the dates, 
exact location, and circumstances of the 
incidents, and the names of any individuals 
involved.  Particular emphasis should be placed on 
those incidents that the veteran now re-
experiences as alleged stressors.  With regard to 
the attacks on his unit's base, the following 
information should be supplied:  Was anyone 
injured during these attacks?  Was counter fire 
employed?  Was any attack known to have been 
reported?  Under what circumstances did the 
attacks occur?  Similary, concerning the sniper 
attack that resulted in the death of a soldier 
named "Johnson", the veteran should be asked to 
give a more precise date of the incident.  Where 
did the incident/attack take place?  Was the 
incident reported to any official?  If so, what 
was the name and/or unit of the individual who 
took the report?  With regard to discovering a 
soldier who had been declared dead, placed in a 
body bag, but later found to be alive, the veteran 
should be asked the date of the incident and 
whether it was reported to any official.  If the 
incident was reported, what was the name and/or 
unit of the individual that took the report?  
Finally, the RO should request that the veteran 
submit information pertaining to the attacks on 
his unit base camp.  He should state the 
approximate date of each attack.  He should 
indicate the location where the attacks occurred, 
and where he was positioned at those times.

The veteran should be advised that this 
information is vital to obtaining supportive 
evidence of the stressful events, and that he must 
be as specific as possible to facilitate a search 
for verifying information.

2.  The veteran should be asked to provide the 
names and addresses of all medical care providers 
who have treated him for his psychiatric problems 
since service.  Based on his response, the RO 
should attempt to obtain copies of all such 
records not already contained in the claims folder 
from the identified private treatment sources and 
associate them with the claims folder.  

3.  The RO should obtain copies of the veteran's 
complete outpatient and inpatient treatment 
records from the Coatesville VA Medical Center 
(VAMC) and any other identified VA facility since 
December 1997.  Once obtained, all records must be 
associated with the claims folder.

4.  The RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain copies 
of morning reports for the veteran's unit covering 
the time period in which he states that a fellow 
soldier was killed in his presence.  An attempt 
should also be made to obtain any additional 
personnel records indicating the veteran's 
location and duties, not already contained in the 
claims folder.

5.  The RO should then make a determination as to 
whether the veteran engaged in combat during his 
military service.  If the answer is in the 
affirmative and his alleged stressors are related 
to such combat, the veteran's lay testimony 
regarding such claimed stressors must be accepted 
as conclusive as to their occurrence, and the 
further development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the provisions of 38 
U.S.C.A. § 1154(b).

6.  In the event it is determined that the veteran 
did not participate in combat with the enemy, or 
that the alleged stressors were not related 
thereto, the RO should then review the file and 
prepare a summary of the veteran's claimed 
stressors, to include a copy of his November 1997 
and September 1999 stressor statements (and any 
additional information received from the veteran 
concerning his claimed stressors) and make copies 
of all service personnel records.  This 
information and a copy of this Remand decision 
should be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, Virginia 
22150-3197 for verification of the veteran's 
putative stressors.  

7.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

8.  If it is determined that the veteran engaged 
in combat during service and that his alleged 
stressor(s) is (are) related thereto or that he 
was otherwise exposed to a stressor or stressors 
in service, he should be afforded a VA psychiatric 
examination.  The claims folder and a copy of this 
Remand must be made available to the examiner 
prior to the examination in order that he or she 
may review pertinent aspects of the veteran's 
service and medical history.  All tests deemed 
necessary by the examiner must be conducted and 
the clinical findings and reasoning which form the 
basis of the opinions requested should be clearly 
set forth.  

The psychiatrist should then render an opinion as 
to the medical probability that the veteran 
currently suffers from PTSD resulting from his 
military experiences in Vietnam.  It should be 
stated whether a current diagnosis of PTSD is 
linked to a specific corroborated stressor event 
(or events) experienced in Vietnam pursuant to the 
diagnostic criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  If a diagnosis of PTSD is rendered, 
the examiner should specify the stressor(s) upon 
which the diagnosis is based.

9.  The RO should furnish the veteran and his 
representative with a Statement of the Case (SOC) 
on the issue of entitlement to a total disability 
evaluation based upon individual unemployability.  
The SOC should thoroughly discuss all evidence 
received since the December 1998 decision.  The 
SOC should include citations to all pertinent 
regulations.  There should also be included with 
this document information concerning the need to 
file a substantive appeal on this issue if the 
Board is to address it.  A VA Form 9 should be 
provided for the veteran's use. The veteran must 
be informed that he must file a substantive appeal 
to the SOC if he wishes the Board to consider the 
issue addressed therein.

10.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
requested development has been completed in full.  
If any development is incomplete, appropriate 
corrective action should be implemented.  When the 
requested development is complete, the RO should 
review this claim.  If the benefit sought remains 
denied, the veteran and his representative should 
be furnished an appropriate supplemental statement 
of the case and afforded a reasonable opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



